Exhibit 10.1

EMPLOYMENT AND NON-COMPETITION AGREEMENT

This Employment and Non-Competition Agreement (this “Agreement”), is dated as of
the 28th day of September, 2007 (the “Effective Date”) and is entered into by
and between Advanced Lighting Systems, LLC, a Delaware limited liability company
(“Employer”) and Paul Streitz, an individual resident of the State of Minnesota
(“Employee”).

W I T N E S S E T H :

WHEREAS, Employer is a wholly owned subsidiary of Nexxus Lighting, Inc., a
Delaware corporation (“Parent”).

WHEREAS, effective as of the date hereof, Advanced Lighting Systems, Inc., a
Minnesota corporation (“ALS”), was merged (the “Merger”) with and into Employer
(known prior to the Merger as Advanced Lighting Systems, LLC), pursuant to the
terms of that certain Agreement and Plan of Merger, dated of even date herewith,
by and among Parent, ALS, Employer and Employee (the “Merger Agreement”);

WHEREAS, heretofore Employee was the owner and president of ALS; and

WHEREAS, in accordance with the terms of the Merger Agreement, and in
consideration of the consummation of the Merger, and as a condition to the
parties obligations to consummate the Merger, Employer and Employee desire to
enter into this Agreement relating to the employment of Employee by Employer,
upon the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, receipt and sufficiency of which is hereby acknowledged, Employee
and the Employer agree as follows:

Section 1. Employment of Employee

(a) Term. Employee’s employment hereunder will commence on the Effective Date
and will terminate three (3) years after the Effective Date (the “Initial
Term”). Thereafter this Agreement will be extended automatically for successive
one-year periods (each a “Renewal Term”; and together with the Initial Term,
collectively, the “Term”), unless either party gives at least ninety (90) days’
written notice to the other party of its desire to terminate this Agreement
prior to the end of the Initial Term or any Renewal Term, as the case may be (a
“Non-Renewal Notice”). During such 90-day notice period, Employee agrees to
continue to provide services under this Agreement. Employee’s employment
hereunder may be terminated sooner than the expiration of the Term pursuant to
the terms and conditions described below in Section 2. If either party provides
written notice to the other party of its desire to terminate this Agreement at
least ninety (90) days prior to the expiration of the Initial Term or any
Renewal Term, upon the expiration of the Initial Term or any Renewal Term, as
applicable, this Agreement shall terminate. The provisions of Sections 2, 3, 4,
5, 6 and 8 shall continue in effect after termination of this Agreement. The
date on which Employee ceases to be employed by Employer, regardless of the
reason therefore is referred to in this Agreement as the “Date of Termination.”

(b) Duties and Responsibilities. Employer engages and employs Employee as the
President of Employer for the Term, and Employee accepts such employment, on the
terms and

 

1



--------------------------------------------------------------------------------

subject to the conditions of this Agreement. During the Term, Employee agrees to
faithfully exercise such authority and perform such responsibilities and duties
on behalf of Employer as are normally associated with his title and position as
President, as well as such other reasonable duties, responsibilities or
positions as the Chief Executive Officer of Parent or the Board of Directors or
managers of Employer (the “Board”) may reasonably determine. Employee will apply
his best efforts, entire working time, attention, and energies to the business
of Employer and shall assume and perform such reasonable responsibilities and
duties as may be assigned to him from time to time. To the extent that the
Employer shall have any parent, subsidiaries, or affiliated corporations
(collectively “Related Entities”), Employee shall perform such duties to promote
these entities and their respective interests to the same extent as the
interests of the Employer and without additional compensation. At all times
during the Term, Employee agrees to abide by any employee handbook, policy or
practice that Employer has established with respect to, and that is generally
applicable to, its employees. Notwithstanding the foregoing, Employee shall be
permitted to engage in charitable and civic activities, manage his personal
passive investments and engage in real estate endeavors; provided that such
activities (individually or collectively) do not materially interfere with the
performance of his duties or responsibilities under this Agreement.

(c) Compensation. During the Term, as full compensation for his services
hereunder and in consideration for Employee’s covenants contained in this
Agreement, Employer shall pay Employee a base salary at the per annum rate of
$175,000 payable in accordance with the customary payroll practices of Employer
(“Base Salary”). In addition, during the Term, Employee shall be eligible to
receive performance bonus compensation of up to fifty percent (50%) of Base
Salary under performance criteria to be determined on an annual basis by the
Board of Directors of Parent or the compensation committee of the Board of
Directors of Parent (the “Compensation Committee”) after consultation with
Employee. The initial performance criteria for the period ending December 31,
2007 are set forth on the attached Exhibit A, which Exhibit may be amended on an
annual basis to reflect the performance criteria determined in accordance with
this Agreement. The Base Salary payable to Employee during each fiscal year
commencing after December 31, 2007, shall be established by the Compensation
Committee based on Employee’s annual performance review depending on various
factors, such as Employer’s performance and Employee’s satisfactory job
performance, but in no event shall the Base Salary for any subsequent year be
less than the Base Salary in effect for the prior year. Notwithstanding anything
herein to the contrary, subject to the consent of Employer, which consent shall
not be unreasonably withheld, Employee may choose to receive a commercially
reasonable Base Salary that is less than the Base Salary to which he is entitled
by providing Parent with thirty (30) days’ written notice.

(d) Stock Options. On the Effective Date, Employee shall be granted stock
options pursuant to Parent’s 2003 Stock Incentive Plan to purchase an aggregate
of 100,000 shares of Parent’s common stock at an exercise price equal to the
fair market value of such shares on the Effective Date as determined by the
Compensation Committee. Except as otherwise provided in this Agreement, subject
to Employee’s continued employment with Parent and/or any subsidiary of Parent
(“Group”) on the applicable date, the stock options shall vest as follows:
(i) with respect to 35,000 shares on March 31, 2008, if Employee is employed by
the Group on December 31, 2007, and Employer and ALS have combined earnings
before interest, taxes, depreciation and amortization (“EBITDA”) for the 12
months ending December 31, 2007 greater than $250,000; (ii) with respect to
15,000 shares on March 31, 2008, if Employee is employed by the Group on
December 31, 2007 and Employer and ALS have revenue for the 12 months ending
December 31, 2007 greater than $3.5 million; (iii) with respect to 35,000 shares
on March 31, 2009, if Employee is employed by the Group on December 31, 2008 and
Employer has EBITDA for the 12 months ending December 31, 2008 greater than
$450,000; and (iv) with respect to 15,000 shares on March 31, 2009, if Employee
is employed by the Group on

 

2



--------------------------------------------------------------------------------

December 31, 2008 and Employer has revenue for the 12 months ending December 31,
2008 greater than $5.0 million. All such stock options shall be subject to the
terms and conditions of Parent’s stock option plan (a copy of which has been
provided to Employee) pursuant to which the options are granted and shall be
conditioned upon Employee’s execution of a stock option agreement with Parent in
substantially the form attached hereto as Exhibit B. Notwithstanding anything to
the contrary in this Agreement, options may vest after termination of employment
so long as Employee is employed on the last day of the applicable measuring
period as set forth above.

For purposes of this Agreement, (i) the revenue and EBITDA of ALS for the period
beginning on January 1, 2007 and ending on the closing date of the Merger shall
be determined in accordance with generally accepted accounting principles in the
United States, as in effect from time to time (“GAAP”) consistent with those
employed in preparation of ALS’s financial statements prior to the Effective
Date and (ii) the revenue and EBITDA of Employer shall be determined in
accordance with GAAP and accounting policies and procedures consistent with
those employed in preparation of Parent’s publicly filed financial statements.

For purposes of calculating revenue, (i) all effects of purchase accounting
adjustments caused by the transactions contemplated by the Merger Agreement
shall be disregarded and (ii) Employer products and services sold directly by
Parent or a Related Entity (other than Employer), shall include the amount of
revenue generated by such sales as if Parent or such Related Entity (other than
Employer) was operating as the third-party reseller of Employer conducting sales
of a substantially similar nature with the most favorable discount or reseller
rate then applicable to such substantially similar sales.

For purposes of calculating EBITDA, (i) third party professional fees and
expenses incurred by ALS or Employee directly related to the performance of the
transactions contemplated by the Merger Agreement, (ii) any extraordinary gains
or losses and (iii) gains or losses from the sale of capital assets shall be
excluded.

Except with respect to calculation of revenue and EBITDA of ALS prior to the
closing of the Merger, all amounts calculated in determining revenue and EBITDA
under this Agreement shall be determined in accordance with GAAP and accounting
policies and procedures consistent with those employed in preparation of
Parent’s publicly filed financial statements.

(e) Expenses. Employer agrees to pay or reimburse Employee for all reasonable
documented business expenses incurred for the business of Employer and/or
Related Entities during his employment which have been submitted in accordance
with any expense reimbursement policy or practice of Employer.

(f) Benefits. Employer will provide to Employee and, to the extent eligible, his
dependents, any benefit, including without limitation, medical insurance, 401k
savings plan, etc., which are provided by Employer or Parent generally to their
employees, subject to the provisions of the various benefit plans, programs, or
policies in effect from time to time. Employer and Parent reserve the right to
change or eliminate these benefits at any time. To the extent permitted by the
applicable benefit plan, program or policy, Employee’s date of hire with ALS
will continue to be recognized for all benefit and employment purposes.

(g) Vacation; Personal Days. During the Term, Employee shall be entitled to
three (3) weeks paid vacation annually, three (3) personal/sick days and as many
holidays as are in accordance with Employer’s or Parent’s policy then in effect
generally for their respective employees. Any unused vacation may be carried
over only to the extent permitted by Employer’s or Parent’s then applicable
policies and practices.

 

3



--------------------------------------------------------------------------------

(h) Life Insurance. (i) Employee agrees that Employer shall have the right to
obtain life insurance on Employee’s life, at Employer’s sole expense and with
Employer as the sole beneficiary thereof. Employee shall (A) cooperate fully
with Employer in obtaining such life insurance, (B) sign any necessary consents,
applications and other related forms or documents and (C) take any required
medical examinations. (ii) Employer agrees to assign, and Employee agrees to
assume, all of ALS’s rights and obligations under the current life insurance
policy that it holds on Employee, at Employee’s sole expense and with Employee
as the sole beneficiary thereof. Employer shall (A) cooperate fully with
Employee in transferring such life insurance and (B) sign any necessary
consents, applications and other related forms or documents.

(i) Car Allowance. During the Term, Employer will provide Employee with a
monthly car allowance of $800 to cover the costs of insuring and maintaining an
automobile for use in the business of Employer.

(j) Location. The location at which Employee shall perform services for Employer
shall be Sauk Centre, Minnesota, or such other principal office of Employer as
shall be established by the Board from time to time. Employer may require
Employee to travel to other locations on Employer’s business. In the event that
Employee and his family are required to relocate to another location before the
end of the Initial Term, Employer shall reimburse Employee for costs of
relocating by paying Employee a $25,000 non-accountable moving allowance.

Section 2. Termination of Employment

(a) Termination by Employer. Employer may terminate the employment of Employee
at any time, with or without Cause (as defined below), immediately upon written
notice. If, at any time during the Term, Employer shall terminate Employee for
Cause (as defined below), Employer shall provide written notice of termination
for Cause to Employee, which notice shall specify in reasonable detail the basis
upon which such termination is made.

If Employee’s employment is terminated by Employer for any reason other than
death, Disability or Cause (as such terms are defined below), during the Term,
Employee shall receive (i) Base Salary payable in accordance with the customary
payroll practices of Employer for twelve (12) months, (ii) any unpaid
reimbursable expenses outstanding as of the Date of Termination and
(iii) payment for accrued and unused benefits as of the Date of Termination,
such as vacation.

In the event of termination of Employee’s employment by Employer for Cause (as
defined below), Employee shall receive unpaid Base Salary through, and any
unpaid reimbursable expenses outstanding as of, the Date of Termination and
payment for accrued and unused benefits as of the Date of Termination such as
vacation. If Employee’s employment with Employer is terminated by Employer for
any reason, or no reason, all of the restrictions contained in Section 3 shall
survive the expiration or termination of Employee’s employment in accordance
with the terms set forth therein. Except as set forth in this Agreement, if
Employee’s employment with Employer is terminated by Employer, following the
Date of Termination the Employer shall have no further obligations under this
Agreement.

“Cause” shall be determined by the Board of Directors of Parent and limited to
the following: (i) Employee’s refusal to perform his duties in a satisfactory
manner as contemplated by this Agreement; (ii) dishonesty or other acts by
Employee that adversely affect Employer; (iii) a violation of Employer’s
policies or practices which justifies immediate termination; (iv) arrest or
conviction of a felony or of any crime involving moral turpitude, fraud or
misrepresentation; (v) the commission by Employee of any act which could
reasonably be expected to injure the reputation, business, or business
relationships of Employer or any Related Entities; or (vi) any material breach
of this Agreement.

 

4



--------------------------------------------------------------------------------

(b) Termination by Employee. Employee agrees to provide Employer with at least
ninety (90) days’ prior written notice of his intent to terminate his employment
(“Termination Notice Period”). Failure to provide such notice terminates
Employee’s entitlement to payment for accrued, unused benefits, such as
vacation. In the event of a termination of Employee’s employment by Employee,
including the termination of Employee’s employment upon expiration of the
Initial Term or any Renewal Term pursuant to a Non-Renewal Notice delivered by
Employee to Employer, Employee shall receive unpaid Base Salary through, and any
unpaid reimbursable expenses outstanding as of, the Date of Termination and
payment for accrued and unused benefits as of the date of Termination such as
vacation. If Employee’s employment with Employer is terminated by Employee for
any reason, or no reason, all of the restrictions contained in Section 3 shall
survive the expiration or termination of Employee’s employment in accordance
with the terms set forth therein. Employer reserves the right to terminate
Employee before the end of the Termination Notice Period provided that Employee
shall receive the Base Salary that he would have received from the date of the
last payroll payment to the end of the Termination Notice Period and any unpaid
reimbursable expenses outstanding as of the Date of Termination and payment for
accrued and unused benefits as of the Date of Termination such as vacation.
During the Termination Notice Period, Employee agrees to provide services under
this Agreement using his best efforts. Except as set forth in this Agreement, if
Employee’s employment with Employer is terminated by Employee, following the
Date of Termination, the Employer shall have no further obligations under this
Agreement.

(c) Termination Due to Death or Disability. If Employee’s employment with
Employer terminates by reason of his death or Disability (as defined below),
Employee, or his estate as applicable, shall receive unpaid Base Salary through,
and any unpaid reimbursable expenses outstanding as of, the Date of Termination
and payment for accrued and unused benefits as of the Date of Termination such
as vacation. For purposes hereof, the term “Disability” means Employee’s
inability, due to a medical condition, physical disability or mental illness, to
perform his regular duties for at least 90 days in any 180 consecutive day
period, without any reasonable prospect of a full recovery within an additional
30 days that will allow Employee to resume his regular full-time duties. In the
case of Disability, the Date of Termination shall be the date the Board
determines that Employee’s employment has terminated due to Disability. If
Employee’s employment with Employer terminates as a result of his Disability,
all of the restrictions contained in Section 3 shall survive the expiration or
termination of Employee’s employment in accordance with the terms set forth
therein. Except as set forth in the Agreement, If Employee’s employment with
Employer terminates by reason of his death or Disability, following the Date of
Termination, the Employer shall have no further obligations under this
Agreement.

Section 3. Non-Competition; Protection of Confidential Information; Etc.

(a) Rationale for Restrictions. Employee agrees that his services hereunder are
of a special, unique, extraordinary and intellectual character, and his position
with Employer places him in a position of confidence and trust with the
customers, suppliers and employees of Employer and/or Related Entities. Employee
also acknowledges that Employer and its Related Entities design, manufacture,
market and sell LED and fiber optic lighting products used in applications in
the commercial, architectural, signage, swimming pool and OEM markets throughout
the world and that the Employer and its Related Entities compete with many
entities throughout the world. Employee further acknowledges that the rendering
of services under this Agreement necessarily requires the disclosure to Employee
of Confidential Information (as defined below) of Employer and/or Related
Entities. Employee and Employer agree that in the course of employment
hereunder, Employee has and will continue to develop a personal relationship
with the customers of Employer and/or Related Entities, and a knowledge of these
customers’ affairs and requirements which may constitute Employer’s and/or
Related Entities’

 

5



--------------------------------------------------------------------------------

primary and only contact with such customers. Employee acknowledges that
Employer’s and/or Related Entities’ relationships with their customers may
therefore be placed in Employee’s hands in confidence and trust. Employee
consequently agrees that it is reasonable and necessary for the protection of
the goodwill, trade secrets and legitimate business interests of Employer and/or
the Related Entities that Employee make the covenants contained herein, that the
covenants are a material inducement for Employer to employ or continue to employ
Employee and to enter into this Agreement, and that the covenants are given as
an integral part of and incident to this Agreement.

(b) Non-Competition in Related Business. While employed by Employer and/or
Related Entities and for a period of one (1) year thereafter, Employee shall
not, directly or indirectly, whether or not for consideration, enter into the
employment of, render any services to, engage, manage, operate, join, or own,
lend money or otherwise offer other assistance to or participate in or be
connected with, as an officer, director, employee, manager, member, principal,
agent, creditor, proprietor, representative, stockholder, partner, associate,
consultant or otherwise, any person or entity that competes with Employer and/or
Related Entities in the fiber optic and/or LED lighting business throughout the
world. Nothing in this Agreement shall prohibit Employee from engaging in real
estate endeavors during the Term or at any time thereafter.

(c)(i) Solicitation of Employees. While employed by Employer and/or Related
Entities and for a period of one (1) year thereafter, Employee shall not,
whether for his own account or for the account of any person or entity hire,
attempt to hire, solicit, attempt to solicit, endeavor to entice away from
Employer or any of the Related Entities, or otherwise interfere with any
relationship of Employer or any of the Related Entities with, any person
(including, but not limited to, any independent contractor or representative)
who is, or during the twelve (12) month period prior to the Date of Termination,
was employed by or otherwise engaged to perform services for Employer or any
such Related Entities.

(c)(ii) Solicitation of Customers. While employed by Employer and/or Related
Entities and for a period of one (1) year thereafter, Employee shall not,
whether for his own account or for the account of any person or entity solicit,
attempt to solicit, endeavor to entice away from Employer or any of the Related
Entities, hire, deal with, attempt to attract business from, accept business
from, or otherwise interfere with any relationship of Employer or any Related
Entities with any person or entity who is or was a customer or client of
Employer or any Related Entities during the twenty four (24) month period prior
to the Date of Termination.

(d) Use and Disclosure of Confidential Information. Employee recognizes and
acknowledges that he has access to Confidential Information (as defined below).
Accordingly, Employee agrees that he will not, during his employment by Employer
and/or Related Entities and for a period of four (4) years thereafter, except as
required in the course of his employment with Employer and/or Related Entities,
use or disclose any Confidential Information to any individual or entity.
Employee further agrees that he will not permit any person or entity to examine
or make copies of any documents which contain or are derived from Confidential
Information, without the prior written permission of Employer. The provisions of
this subparagraph shall not apply to information which is generally known to the
public (except by reason of Employee’s breach of his obligations hereunder) and
information which Employee is required to disclose by order of a court of
competent jurisdiction (but only to the extent specifically ordered by such
court and, when reasonably possible, after Employee has given Employer or
Related Entities prior notice of such intended disclosure so that it or they
have the opportunity to seek a protective order if deemed appropriate). Employee
also will not disclose to Employer or Related Entities any trade secrets
belonging to a former employer.

 

6



--------------------------------------------------------------------------------

As used in this Agreement, “Confidential Information” means studies, plans,
reports, surveys, analyses, sketches, drawings, specifications, notes, records,
memoranda, computer-generated data, or documents, and all other nonpublic
information relating to the business activities of Employer and/or the Related
Entities, or any other party with whom Employer and/or the Related Entities
agrees to hold information of such party in confidence, including, without
limitation, all methods, processes, formulas, techniques, equipment, research
data, experiments, marketing and sales information, personnel data, customer
lists, employee lists, supplier lists, financial data, trade secrets, and the
like which presently or, in the future, are in the possession of Employer and/or
Related Entities. Said Confidential Information may be in either human or
computer readable form, including, but not limited to, software, source code,
hex code, or any other form.

(e) Rights to Intellectual Property. While employed by Employer, Employee will
disclose to Employer any ideas, inventions, works of authorship, or business
plans (“Intellectual Property”) developed by him which relate directly or
indirectly to the business or a similar business of Employer or Related
Entities, including without limitation, any process, operation, product or
improvement which may be patentable or copyrightable. Employee agrees that the
Intellectual Property is or will be the property of Employer and that he will,
at Employer’s request and cost, do whatever is reasonably necessary to obtain
the rights thereto, by patent, copyright or otherwise, for Employer. Employee
agrees that all works of authorship protected by copyright law created during
Employee’s employment with Employer shall be deemed works “made for hire” under
the Copyright Act. If, for any reason, the work is not deemed a “work made for
hire,” Employee otherwise hereby assigns to Employer all rights of copyright in
and to any such works. Employee further agrees that, whether or not he is in the
employ of Employer, he will reasonably cooperate in good faith to the extent and
in the manner requested by Employer in the prosecution or defense of any patent
or copyright claims or any litigation or other proceedings involving any
Intellectual Property. Employer will pay for all expenses associated with
Employee’s compliance with this provision.

(f) Scope of Covenants. If any of the covenants contained in Section 3 are held
to be invalid or unenforceable due to the unreasonableness of the time,
geographic area, or range of activities covered by such covenants, such
covenants shall nevertheless be enforced to the maximum extent permitted by law
and effective for such period of time, over such geographical area, or for such
range of activities as may be determined to be reasonable by a court of
competent jurisdiction and the parties hereby consent and agree that the scope
of such covenants may be judicially modified, accordingly, in any proceeding
brought to enforce such covenants.

(g) Remedies for Breach of the Agreement. Employee consents and agrees that if
he violates any covenants contained in this Agreement, Employer and/or Related
Entities would sustain irreparable harm and, therefore, in addition to any other
remedies which may be available to it, Employer and/or Related Entities, to the
extent and in the manner permitted by applicable law, shall be entitled to an
injunction restraining Employee from committing or continuing any such violation
of this Agreement. Nothing in this Agreement shall be construed as prohibiting
Employer and/or Related Entities from pursuing any other remedy or remedies
including, without limitation, recovery of damages. Employee acknowledges that
Related Entities have rights under this Agreement and that they may enforce
these rights as third party beneficiaries.

(h) Survival. The provisions of Section 3 shall survive the termination of this
Agreement or Employee’s employment irrespective of the reason for such
termination. The provisions of Section 3 shall survive in accordance with their
terms after this Agreement’s expiration or termination of Employee’s employment
even if Employee continues to work as an employee for Employer or any Related
Entity without renewing this Agreement.

 

7



--------------------------------------------------------------------------------

These restrictive covenants are intended to benefit Employer and any parent,
subsidiary, or other entity affiliated with Employer. Accordingly, these
restrictive covenants may be enforced by Employer and any parent, subsidiaries,
affiliated corporations, or other Related Entities.

These restrictive covenants shall be construed as agreements independent of any
other provision in this Agreement, and the existence of any claim or cause of
action of Employee against Employer, whether predicated upon this Agreement or
otherwise, shall not constitute a defense to the enforcement by Employer of any
restrictive covenant. Employer has fully performed all obligations entitling it
to the restrictive covenants, and the restrictive covenants therefore are not
executory or otherwise subject to rejection under the Bankruptcy Code.

These restrictive covenants may be assigned without the consent of Employee, and
they may be enforced by any assignee of, or successor to, the rights set forth
in this Agreement. Employer shall provide Employee written notice prior to any
such assignment.

(i) Application of Minnesota Statute § 181.78. Any provision in this Agreement
requiring Employee to assign his rights in any invention does not apply to an
invention which qualifies for exclusion under the provisions of Minnesota
Statute § 181.78. That section provides that the requirement to assign does not
apply to an invention for which no equipment, supplies, facility or trade secret
information of the employer was used and which was developed entirely on
Employee’s own time, and (A) which does not relate (1) directly to the business
of the employer or (2) to the employer’s actual or demonstrably anticipated
research or development, or (B) which does not result from any work performed by
the employee for the employer.

Section 4. Employee’s Purchase of Stock During Employment

Notwithstanding anything contained in this Agreement to the contrary, nothing in
this Agreement shall prohibit Employee from acquiring, solely as a passive
investment, shares of capital stock or other equity securities of any company
which is traded on any national securities exchange or regularly quoted in the
over-the-counter market, so long as Employee does not control, acquire a
controlling interest in or become a member of a group which exercises direct or
indirect control of, more than two percent (2%) of any class of capital stock of
such company. During the Term and for a period of one (1) year following Date of
Termination, Employee agrees to inform Employer’s legal counsel prior to the
acquisition of any stock of Employer or any Related Entity.

Section 5. Anti-Disparagement

Each of Employer and Employee covenants and agrees, both during and after the
termination of Employee’s employment hereunder, not to make any comments which
could be construed as negative concerning Employee, Employer or any Related
Entity, as the case may be, to any individual or entity, including but not
limited to, clients, customers, employees, representatives, agents, consultants
or financial or credit institutions.

Section 6. Return of Employer Property On Termination

Employee agrees to promptly return the property of Employer and/or Related
Entities, and any other party for whom Employer and/or the Related Entities has
agreed to hold property, to Employer’s headquarters upon termination of his
employment with Employer. Failure to comply with this provision will result in
the immediate suspension of any payment then due and owing to Employee under
this Agreement until such property is returned. Employer reserves the right to
take appropriate legal action against Employee in the event of a breach of this
provision.

 

8



--------------------------------------------------------------------------------

Section 7. Verification of Compliance

Upon termination of employment, Employee shall, at the request of Employer and
for no additional consideration, verify in writing, in the form attached hereto
as Exhibit C, his compliance with the provisions of this Agreement relating to
Intellectual Property and Confidential Information. This provision shall not
give rise to any claim by Employee for severance pay or other payments upon
Employee’s termination of employment.

Section 8. Miscellaneous Provisions

(a) Integration, Waiver and Severability. This Agreement sets forth the entire
agreement between the parties with respect to the matters covered herein and
supersedes all prior agreements, whether oral or written, with respect to such
subject matter. No waiver or modification of this Agreement or of any part
contained herein shall be valid unless in writing and duly executed by Employee
and approved by the Board. The waiver by Employer or Employee of any breach of a
provision of this Agreement shall not be construed as a waiver of any succeeding
breach or a waiver of any breach of any other provision. No evidence of any
waiver or modification shall be offered or received in evidence in any
proceeding or litigation between the parties hereto arising out of or affecting
this Agreement, or the rights or obligations of the parties hereunder, unless
such waiver or modification is in writing, duly executed as aforesaid. The
failure of either party at any time to require performance by the other party of
any provision hereunder shall in no way affect the right of that party
thereafter to enforce the same, or to enforce any of the other provisions in
this Agreement; nor shall the waiver by either party of the breach of any
provision hereof be taken or held to be a waiver of any subsequent breach of
such provision or as a waiver of the provision itself. Whenever possible each
provision, term and covenant of this Agreement will be interpreted in a manner
to be effective and valid but if any provision, term or covenant of this
Agreement is held to be prohibited or invalid by a court of competent
jurisdiction, then such provision, term or covenant will be ineffective only to
the extent of such prohibition or invalidity, without invalidating or affecting
in any manner whatsoever the remainder of such provision, term or covenant or
the remaining provisions, terms or covenants of this Agreement.

(b) Benefit and Assignability. This Agreement shall bind Employee, his heirs and
successors, and Employer, its successors and assigns. This Agreement requires
the personal services of Employee and cannot be assigned by Employee. Employee
agrees not to delegate his obligations or duties hereunder or any portion
thereof. Employer may, without recourse, assign all its rights and obligations
to any entity that acquires or succeeds to the business of Employer by merger,
sale of assets, consolidation, operation of law, or otherwise. The rights and
obligations of Employer hereunder shall be binding upon and run in favor of the
successors and assigns of the Employer. This Agreement shall be enforceable by
the successors and assigns of Employer and/or Related Entities.

(c) Notice. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing, and if sent by certified mail, return receipt
requested, in the case of Employee, to the address set forth on the signature
page hereof, unless otherwise changed by Employee through written notice to
Employer, and in the case of the Employer, to the office set forth on the
signature page hereof, unless otherwise changed by Employer by providing written
notice to Employee.

 

9



--------------------------------------------------------------------------------

(d) Section Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

(e) Prevailing Party. The prevailing party to an action to enforce or defend
this Agreement is entitled to attorney’s fees and reasonable costs incurred in
connection therewith, including, but not limited to, those incurred at the
pre-litigation, pre-trial, trial, and appellate levels.

(f) References. Whenever the masculine pronoun is used, it includes the feminine
pronoun, and the singular includes the plural, and vice versa, where the context
requires.

(g) Counterparts; Facsimile. This Agreement may be executed in one or more
counter-parts, each of which shall be deemed an original, but all of which taken
together shall constitute one of the same instrument. A facsimile signature of
this Agreement shall be deemed an original.

(h) Applicable Law; Jurisdiction; Venue; Waiver of Jury Trial. THIS AGREEMENT
SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MINNESOTA,
EXCLUDING ITS CHOICE OF LAW PROVISIONS. THE CONVENIENT AND EXCLUSIVE
JURISDICTIONS AND VENUE FOR ANY LEGAL ACTION ARISING OUT OF THIS AGREEMENT SHALL
BE IN THE STATE AND FEDERAL COURTS OF COMPETENT JURISDICTION LOCATED IN HENNEPIN
COUNTY, OR THE FOURTH DISTRICT OF MINNESOTA AND THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MINNESOTA, SIXTH DIVISION. EACH OF THE PARTIES HERETO AGREES
THAT IT SHALL SUBMIT TO, IS AND SHALL BE BOUND BY THE JURISDICTION OF SUCH
COURTS. EACH OF THE PARTIES HERETO HEREBY WAIVES ITS RIGHT TO TRIAL BY JURY IN
ANY ACTION ARISING UNDER THIS AGREEMENT OR REGARDING THE EMPLOYMENT OF EMPLOYEE
BY EMPLOYER DURING OR AFTER THE TERM OF THIS AGREEMENT. THIS PROVISION IS A
MATERIAL INDUCEMENT TO EMPLOYER ENTERING INTO THIS AGREEMENT.

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

Employee:

/s/ Paul Streitz

Paul Streitz Address:  

Mr. Paul Streitz

 

Advanced Lighting Systems

 

519 Lincoln Road

Sauk Centre, MN 56378

 

Facsimile: 320-352-0089

Employer: Advanced Lighting Systems, LLC By:  

/s/ Michael A. Bauer

Name:   Michael A. Bauer Title:   Chief Executive Officer Address:  

Mr. Michael Bauer

 

c/o Nexxus Lighting, Inc.

 

124 Floyd Smith Drive, Suite 300

 

Charlotte, NC 28262

 

Facsimile: 407-857-0050

 

11